BENEDICT. District Judge.
My attention having been directed by this motion to the averments of the answer, it appears doubtful, to say tlie least, whether, in the present state of the pleadings, a decree adverse to the Votti patent could properly he passed upon the ground stated in the opinion filed herein. Schneider v. Thill [Case No. 12,470a], It will he advisable, therefore, and perhaps avoid the necessity of an examination of the other grounds of defense, to direct a rehearing of the ease so far as it relates to the Votti patent, with liberty to the defendant to apply for leave to amend the answer. I see no reason for a further hearing in regard to the mold patents. An order may, therefore, be entered directing a rehearing of the cause uppn the.issues raised in regard to the Votti *719patent, with leave to the defendant to apply for permission to amend the answer.
[For other cases involving this patent, see note to Case No. 12,469.]